file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-476%20Order.htm




                           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                            2000 MT 101N-A

                                                                No. 99-476

                                                         _________________

                                                     AMADO GERRY LOPEZ,

                                                        Plaintiff and Appellant,

                                                               v. O R D E R

                               MUSSELSHELL COUNTY; MUSSELSHELL COUNTY

                              SHERIFF, G. PAUL SMITH, individually and in his official

                               capacity; MUSSELSHELL COUNTY ATTORNEY JOHN

                               BOHLMAN, individually and in his official capacity; and)

                           MUSSELSHELL COUNTY SHERIFF'S DEPUTIES ORVILLE

                                 "BUZZ" JONES; "DUTCH" VAN SYCKEL; WANDA

                               SPAULDING; and WOODROW "WOODY" WEITZEIL,

                                          individually and in their official capacities,

                                                    Defendants and Respondents.

                                                         _________________

On April 20, 2000, the Court issued its Opinion in the above-entitled matter. On May 5,
2000, Appellant Amado Gerry Lopez, filed herein a Petition for Rehearing and
Memorandum in Support. Respondents' opposition to Appellant's Petition for Rehearing
was filed May 8, 2000. The Court having considered the Petition and Response,


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-476%20Order.htm (1 of 2)3/28/2007 11:40:11 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-476%20Order.htm


IT IS ORDERED that the statutory reference in ¶ 58 is hereby changed to reflect the
correct statute. Specifically, ¶ 58 of this Court's April 20, 2000, Opinion should read as
follows:

¶58 Lopez contends that the defendants defended against the claims of six plaintiffs in this
case and that the case was intertwined with a related action by Trochmann. We need not
address Lopez's contention, however, because the record is clear that his objections to
costs were not timely filed under § 25-10-502, MCA. Accordingly, Lopez waived his right
to object to the defendants' claimed costs.

IT IS FUTHER ORDERED that in all other respects, this Court's Opinion of April 20,
2000, shall remain the same and the Petition for Rehearing is denied. Let remittitur issue
forthwith.

The Clerk of Court is directed to mail a true and correct copy of this order to all counsel of
record.

DATED this 23rd day of May 2000.


                                                      /S/ KARLA M. GRAY

                                                         /S/ JIM REGNIER

                                                    /S/ JAMES C. NELSON

                                               /S/ W. WILLIAM LEAPHART




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-476%20Order.htm (2 of 2)3/28/2007 11:40:11 AM